842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee MAXBERRY, Plaintiff-Appellant,v.The TRUE CHURCH OF JESUS CHRIST;  the Bethlehem Temple,Defendants-Appellees.
No. 87-3486.
United States Court of Appeals, Sixth Circuit.
March 25, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se Ohio plaintiff appeals the district court's judgment dismissing his civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and plaintiff's brief, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking funds to provide a Sunday smorgasbord for the homeless, plaintiff filed his complaint pursuant to 42 U.S.C. Sec. 1983.  Plaintiff appears to have alleged improprieties by certain of his relatives who are members of defendant churches.  The district court dismissed the complaint as frivolous.


3
Upon review, we conclude that dismissal under 28 U.S.C. Sec. 1915(d) was proper.  Accordingly, the judgment of dismissal is hereby affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.